Citation Nr: 0635106	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-30 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits purposes.


WITNESSES AT HEARING ON APPEAL

The appellant, J.L., D.F. (female), and D.F (male).


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to April 1969.  
The veteran died on October [redacted], 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that the appellant was not the surviving 
spouse of the veteran for purposes of VA death benefits.  

In August 2006, the claimant, her son, J.L., daughter, D.F., 
and son-in-law, D.F., testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the deceased veteran were married in 
July 1967, and divorced in November 1992.  

2.  The veteran died in October 2003.  The death certificate 
indicates he was divorced at the time of his death.  No 
surviving spouse was listed thereon.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA death benefits.  38 
U.S.C.A. §§ 101(3), (31), 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.5, 3.50, 3.53 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted above, the Court held in Pelegrini that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  In the present case, this was done.  In 
October 2004, the RO sent the appellant a letter informing 
her of the evidence needed to substantiate her claim and its 
duty to assist her in substantiating her claim under the 
VCAA.  The October 2004 letter informed the appellant that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, Social Security, and other pertinent agencies.  
She was advised that it was her responsibility to submit the 
veteran's death certificate and evidence showing the date of 
their divorce, the reason for the divorce, and proof that the 
veteran did not remarry after their divorce.  The October 
2004 letter specifically asked the appellant to provide "any 
evidence in [her] possession that pertain[s] to her claim.  
See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the October 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the June 2005 Statement of the Case (SOC) and 
January 2006 Supplemental Statement of the Case (SSOC) were 
issued, which provided the appellant with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
pertinent evidence has been obtained and associated with the 
claims file, and the appellant has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  


With regard to the recent decision from the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Board notes that 
the RO sent the appellant a letter in August 2006 informing 
her of how disability ratings and effective dates are 
assigned.  Although the RO's Dingess notification was 
provided after the initial RO decision, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision, since the determination herein denies entitlement 
to recognition as a surviving spouse for VA death benefits.  
Any questions as to an appropriate effective date to be 
assigned are therefore moot.  Therefore, further VCAA notice 
is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

The appellant asserts that she is entitled to dependency and 
indemnity compensation (DIC) as the surviving spouse of the 
veteran.  Governing law provides that DIC benefits may be 
paid to the surviving spouse of the veteran if certain 
requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 
1541; 38 C.F.R. § 3.5.

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206.

The evidentiary record includes a photocopy of a marriage 
certificate which reflects that the veteran and the appellant 
were married on July [redacted], 1967, in Dodge County, Wisconsin.  
Subsequently, the veteran and the appellant were divorced on 
November [redacted], 1992, as shown by a decree of divorce entered in 
the Court of Common Pleas in Philadelphia County, 
Pennsylvania, which effectively dissolved the marriage.  The 
cause of the divorce as listed on the divorce decree is 
"irretrievable breakdown - two year separation."  A 
Certificate of Death reflects that the veteran died on 
October [redacted], 2003, from sepsis due to AIDS, with end-stage 
renal disease.  The death certificate also reflects that the 
veteran's marital status at the time of his death was 
divorced, with no surviving spouse.  

Review of the record reveals that, at the time of the 
veteran's death, the appellant and the veteran were no longer 
legally married.  The appellant does not dispute that she was 
divorced from the veteran at the time of his death, nor does 
she dispute the validity of the divorce decree entered in 
November 1992.  Instead, the appellant claims that she is 
eligible for to DIC benefits because, at the time of the 
veteran's death, she had been caring for the veteran and they 
were preparing to be remarried.  


At the August 2006 Travel Board hearing, the appellant 
testified that she had been taking care of the veteran for 
one year before he died, as he required dialysis three times 
a week and needed assistance taking his medication.  She 
testified that they lived together from December 2002 until 
when he went into the hospital in September 2003, and, 
although she did not have any documentation saying they had 
gotten back together, they were talking about getting back 
together and were planning on renting a house together in 
nearby [redacted], Pennsylvania.  The appellant testified that 
the veteran never gave a reason for initiating the divorce 
proceedings in 1992 and, although she did not contest the 
divorce papers, she waited until the last day of 
Pennsylvania's 90-day waiting period to sign the papers and 
file them in court, retaining the belief that he would 
withdraw it at the last possible.  She testified that, after 
the divorce, she and the veteran remained in contact with 
each other and the veteran would come by the house all the 
time.  The appellant's son-in-law, D.F., verified that the 
veteran would come by the house and would bring food on 
occasion.  He also verified that he had witnessed the 
appellant and veteran talking about getting back together, 
because they felt that getting divorced was not the right 
thing to do.  

The veteran's statements regarding her close relationship 
with the veteran after their divorce and up until the time of 
his death has been noted with sympathy by the Board.  
However, in evaluating whether the appellant is entitled to 
DIC benefits, we note that only a "surviving spouse" may 
qualify for pension, compensation, or DIC benefits and, at 
the time of the veteran's death in October 2003, the 
appellant was not married to the veteran.  The Board does 
note that the appellant testified that she and veteran were 
planning on getting remarried, but there is no evidence to 
suggest that they had taken any legal steps toward 
remarriage.  In this context, the Board notes that the 
appellant further testified that, after the divorce, she and 
the veteran lived in separate areas in Philadelphia and did 
not share bank accounts or make any purchases together.  
Furthermore, the Board finds that, although Pennsylvania 
recognizes common law marriages established before January 
2005, see 23 Pa. C.S.A. § 1103 (2004, 2005), the evidence of 
record does not suggest that the appellant and veteran 
entered into a common law marriage before his death.  In this 
context, the Board notes the appellant testified that, during 
the period in which she was taking care of the veteran, they 
did not cohabitate, nor did they tell anyone they were then 
married or hold themselves out to the public as if they were 
remarried.  

In conclusion, the Board finds that, while the appellant and 
veteran were planning on remarrying, they did not take any 
official steps toward remarriage and did not have a common 
law marriage according to Pennsylvania law.  As a result, the 
November 1992 divorce decree was still in effect at the time 
of the veteran's death and the appellant is not the veteran's 
"surviving spouse" for the purpose of claiming VA death 
benefits.  In making the above determination, the Board must 
note that we are not questioning the appellant's testimony as 
to her plans to remarry the veteran; however, the law is 
clear that one must be a surviving spouse, child, or parent 
of the veteran in order to claim entitlement to VA survivors' 
benefits, and the appellant does not fit any of those 
categories for eligibility.  See 38 C.F.R. § 3.5.  In a case 
such as this, where the law and not the facts are 
dispositive, the claim must be denied because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA death benefits is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


